DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims’ objection:
The Applicants amend claims 8 and 9 to overcome the objection. Thus, the objection of claims 8 and 9 are now withdrawn.

Allowable Subject Matter
Reference 1: Higashi (US 10,074,667)
Regarding claim 1, Higashi teaches an integrated circuit device in fig. 1 comprising: 
a memory (refer to memory cell region 10a) comprising 
a memory stack (refer to SL/SG/WL/BL), 
a memory cell interconnection (30/32/38a) comprising a plurality of upper conductive patterns (38a) configured to be electrically connectable to the memory stack, and 
a memory cell insulation (31) surrounding the memory stack (10a) and the memory cell interconnection (refer to 30/32/38a); 
a peripheral circuit (refer to Sa1) comprising 
a peripheral circuit board (1), 
a peripheral circuit region (100) on the peripheral circuit board, and 

a through electrode (40a) penetrating one of the memory cell insulation (31) and the peripheral circuit board and extended to a second lower conductive pattern selected from among the plurality of lower conductive patterns in the vertical direction, in a second region, the second region overlapping the memory cell insulation in the vertical direction (see fig. 1).
Fig. 1 of Higashi shows a bonding structure on a boundary between the memory cell interconnection and the peripheral circuit interconnection in an outside memory array region that is not overlapping the memory stack.
	Thus, Higashi does not teach a plurality of conductive bonding structures on a boundary between the memory cell interconnection and the peripheral circuit interconnection in a first region, the first region overlapping the memory stack in a vertical direction, the plurality of conductive bonding structures being bonded plurality of first upper conductive patterns selected from among the plurality of upper conductive patterns and a respective plurality of first lower conductive patterns selected from among the plurality of lower conductive patterns; a through electrode penetrating one of the memory cell insulation and the peripheral circuit board and extended to a second lower conductive pattern selected from among the plurality of lower conductive patterns in the vertical direction, in a second region, the second region overlapping the memory cell insulation in the vertical direction; and a conductive pad on the memory cell insulation in the second region.

	Lastly, regarding claim 19, Higashi teaches most of the features in claim 19 except for “a peripheral circuit structure including a second metal pad and vertically connected to the memory structure by the first metal pad and the second metal pad, ...; a plurality of conductive bonding structures comprising Cu and on a boundary between the memory cell interconnection and the peripheral circuit interconnection in a first region, the first region overlapping the memory stack in the vertical direction, the plurality of conductive bonding structures including the first metal pad and the second metal pad; a plurality of lower conductive patterns comprising at least one metal selected from among Al, W, and Cu and in the peripheral circuit interconnection in a second region, the second region overlapping the memory cell insulation in the vertical direction; and a through electrode penetrating one of the memory cell insulation and the 

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an integrated circuit device comprising: “a conductive pad on the memory cell insulation in the second region” in combination of all of the limitations of claim 1. Claims 2-11 include all of the limitations of claim 1.
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an integrated circuit device comprising: “a conductive bonding on a boundary between the memory cell interconnection and the peripheral circuit interconnection in a first region, the first region overlapping the memory stack in a vertical direction, the conductive bonding being bonded first upper conductive pattern selected from among the plurality of upper conductive patterns and a first lower conductive pattern selected from among the plurality of lower conductive patterns; and a plurality of through electrodes extended in the vertical direction through one of the memory cell insulation and the peripheral circuit board, in a second region spaced apart from the first region in a horizontal direction; and a conductive pad on the memory cell insulation in the second region, wherein the plurality of through electrodes comprise a plurality of first through electrodes arranged in a line along the first horizontal direction in the second region” in combination of all of the limitations of claim 12. Claims 13-18 include all of the limitations of claim 12.
claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an integrated circuit device comprising: “a peripheral circuit structure including a second metal pad and vertically connected to the memory structure by the first metal pad and the second metal pad, … ;a plurality of conductive bonding structures comprising Cu and on a boundary between the memory cell interconnection and the peripheral circuit interconnection in a first region, the first region overlapping the memory stack in the vertical direction, the plurality of conductive bonding structures including the first metal pad and the second metal pad; a plurality of lower conductive patterns comprising at least one metal selected from among Al, W, and Cu and in the peripheral circuit interconnection in a second region, the second region overlapping the memory cell insulation in the vertical direction; and a through electrode penetrating one of the memory cell insulation and the peripheral circuit board in the second region and contacting one lower conductive pattern among the plurality of lower conductive patterns” in combination of all of the limitations of claim 19. Claim 20 includes all of the limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818